PER CURIAM.
It being made to appear by the affidavit of Carrie May Carroll, this day presented to the court, that Jeremiah J. Lynch, the judge of the Second Judicial District who *609tried the cause of Mary Jenkins v. Celia Davis et al., now pending on motion for a new trial in the court of said district, the said Carrie May Carroll being a party thereto, has refused to settle certain bills of exceptions on behalf of said Carrie May Carroll to be used on the motion for a new trial, and that such refusal is based upon his alleged disqualification in the premises by reason of a disqualifying affidavit filed therein since the trial of said cause, it is ordered that the said Lynch, judge as aforesaid, proceed to settle and certify said bills as a part of the record in said cause, notwithstanding his said alleged disqualification.
Messrs. Charles O’Donnell, and W. E. Carroll, for Petitioner.